Citation Nr: 1020721	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable rating for a corneal ulcer of 
the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to August 
1946, during the World War II Era.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  
The file was subsequently transferred to the RO in 
Manchester, New Hampshire.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left eye is manifested by impaired visual 
acuity, which is unrelated to his service-connected corneal 
ulcer of the left eye.


CONCLUSION OF LAW

The criteria for a compensable rating for a corneal ulcer of 
the left eye have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.14, 4.84a, Diagnostic Code 6079 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 
7150 (Fed. Cir. Sep. 4, 2009).  

In a November 2005 letter, issued prior to the initial 
adjudication of the claim, the RO or AMC notified the Veteran 
of the evidence needed to substantiate his claim for a 
compensable rating.  The letter told the Veteran that he 
could substantiate the claim with evidence that the 
disability had worsened.  It satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran was notified of the first three elements of the 
Dingess notice by the November 2005 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the Veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was 
provided VA examinations in June 2006 and January 2010 for 
his eye disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Factual Background

In an October 1946 rating decision, the RO granted the 
Veteran service connection for a healed cornea ulcer of the 
left eye.  A noncompensable evaluation was assigned, 
effective August 31, 1946.

In November 2005, the Veteran requested an increased rating, 
claiming that he could no longer drive at night, that he had 
a burning sensation in both eyes, and that a cataract 
operation did not help.  See November 2005 claim and 
statements from the Veteran received in November 2005.  He 
also claimed to have vision problems in a May 2006 statement.

VA outpatient treatment records show that the Veteran was 
seen with complaints of decreased vision in both eyes; that 
he underwent cataract surgery for the right eye in July 2003; 
that he was diagnosed with pseudoexfoliation glaucoma in both 
eyes and blepharitis; that he was noted to have areas of 
inferior scarring of both corneas; and that he was diagnosed 
with Terrien's peripheral marginal degeneration.  See 
outpatient treatment records from the VA Medical Center in 
Manchester, New Hampshire dated from December 2005 to 
December 2006 and West Haven, Connecticut dated from February 
2005 to October 2005.

Private treatment records show that the Veteran underwent 
cataract surgery of the left eye in February 2006.

In response to his claim, the Veteran was afforded a VA 
examination in June 2006.  The examiner noted that the 
Veteran had a history of cataracts and pseudoexfoliation in 
the left eye and chronic open angle glaucoma (COAG) suspect.  

Physical examination, visual acuity at distance with 
correction was 20/50, right eye, pinhole 20/40-2; the left 
eye was 20/50, pinhole 20/40+2.  Near vision with correction 
was 20/25 right and left eye.  Extraocular muscle movements 
were full and smooth.  Confrontation fields were full to 
finger counting in both eyes.  Pupils measured 3 mm. in 
light.  They were equal, round and reactive with no afferent 
papillary defect.  

Biomicroscopy showed mild flaking of the lids and lashes, 
bilaterally.  The conjunctivae and sclera showed lip 
temporal, bilaterally.  The cornea was pannus at 7:00 
bilaterally and there was thinning of the cornea from 5:00 to 
7:00 bilaterally.  There were areas of scarring inferior, 
bilaterally.  There was diffuse SPK and inferior pooling of 
fluorescein, bilaterally.  The anterior chamber was deep and 
quiet, bilaterally.  The iris was flat, bilaterally with 
pseudoexfoliative material on the papillary rought, left eye.

Intraocular pressure showed right eye 17 mm.Hg and in the 
left eye 15 mm.Hg.  Undilated fundus examination showed 
PCIOL, bilaterally.  The vitreous was clear, bilaterally.  
Optic nerve cupping of the right eye was .60 for the left 
eye, with superior sloping versus thinning.  The macula was 
flat, bilaterally and the vessels were 2:3 AV ration, 
bilaterally.

The examiner's diagnosis was: (1) cornea ulcer, left eye in 
1942 from foreign body; (2) Terrien's peripheral marginal 
degeneration, bilaterally, causing corneal distortion 
consistent with visual acuity, bilaterally.  Atypical case, 
presenting with inferior thinning, bilaterally.  No pain or 
discomfort, bilaterally; and (3) COAG, right eye, 
pseudoexfoliative glaucoma, left eye.  Intraocular pressure 
acceptable.

The examiner stated that he was unable to determine if the 
corneal scars were from the foreign body that caused the 
cornea ulcer versus the condition of Terrien's peripheral 
marginal degeneration causing corneal distortion consistent 
with visual acuity.

In response to the Board's October 2009 remand, the Veteran 
was afforded another VA examination in January 2010.  The 
examiner noted that the Veteran was unable to provide any 
subjective history or complaints.  

Visual acuity was 20/200 right eye, 20/150 left eye with 
correction.  Pupils were equal and responsive to light with 
no afferent pupillary defect (APD).  He was wearing a +3.25 -
4.50 axis 83 right eye, +2.00 -4.25 axis 88 left eye with a 
+2.50 arrest in dilation (ADD) bilaterally.

Retinoscopy showed peripheral scarring in the peripheral 
cornea left eye greater than right eye.  The examiner also 
noted that the Veteran had an irregular corneal surface with 
very poor wetting bilaterally, and that the anterior chamber 
was deep and quiet bilaterally.  The iris was flat 
bilaterally.

The examiner opined that the Veteran's vision loss was not 
likely related to his history of a left corneal ulcer, noting 
that there were no indications of corneal scarring centrally 
or peripherally when the Veteran was examined during VA 
outpatient treatment in 2005.  He opined further that the 
Veteran's symptomatology was not related to his history of a 
left corneal ulcer, and that his vision was reduced due to 
his corneal irregularities in both eyes from his history of 
Terrien's Marginal Degeneration and chronic blepharitis.  He 
also noted that the Veteran had bilateral pseudophakia and 
therefore, his symptoms were not due to cataracts because he 
did not have cataracts.  The examiner also opined that the 
Veteran's symptoms were not related to his pseudoexfoliation 
glaucoma.

Analysis

The Veteran's corneal ulcer of the left eye is rated by 
analogy under the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6079, for impairment of visual acuity.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a. 
Diagnostic Codes 6061 to 6079 (2009).  Under Diagnostic Code 
6079 a compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (3) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a.

38 C.F.R. § 4.75 provides that the best distant vision 
obtainable after correction by glasses will be the basis of 
the rating for impairment of visual acuity.

The evidence of record shows that although the Veteran has 
decreased vision in both eyes, his decreased vision is 
unrelated to the service-connected corneal ulcer of the left 
eye, and instead is the result of multiple eye conditions 
which have not been shown to be related to service.  
Accordingly, as there is no service-connected vision loss to 
assess, a compensable rating is not warranted under 
Diagnostic Code 6079.  The Board has also considered whether 
there is any other diagnostic code upon which a higher or 
separate evaluation would be warranted but has found none.

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable evaluation 
for a corneal ulcer of the left eye, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" ratings.  
During the relevant period, the competent evidence does not 
show compensable symptomatology attributable to the Veteran's 
service-connected corneal ulcer of the left eye.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.




Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there has been no allegation or evidence of 
unemployability attributable to the service connected eye 
disability.  Further consideration of entitlement to TDIU is, 
therefore, not required.


ORDER

A compensable rating for a corneal ulcer of the left eye is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


